      Case: 1:20-cv-06609 Document #: 18 Filed: 06/17/21 Page 1 of 2 PageID #:71



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

COMPSYCH CORPORATION,               )
                                    )
            Plaintiff,              )               Case No. 20-cv-6609
                                    )
      v.                            )               Hon. Steven C. Seeger
                                    )
HEALTHCHAMPION PARTNERS, LLC, )
                                    )
            Defendant.              )
____________________________________)

         JOINT MOTION FOR ENTRY OF [PROPOSED] CONSENT JUDGMENT

       Plaintiff ComPsych Corporation and Defendant HealthChampion Partners, LLC jointly

move this honorable Court to enter the [Proposed] Consent Judgment to resolve the above-

captioned case. The parties jointly make this motion in good faith.


 Dated: June 17, 2021                            Respectfully submitted,

                                                 s/ Fan Cheng
                                                 Howard S. Michael
                                                 Fan Cheng
                                                 Brinks Gilson & Lione
                                                 455 N. Cityfront Plaza Drive, Suite 3600
                                                 Chicago, IL 60611
                                                 (312) 321-4200

                                                 Attorneys for Plaintiff ComPsych Corporation


                                                 s/ John L. Ambrogi
                                                 John L. Ambrogi
                                                 Colin O’Brien
                                                 Latimer LeVay Fyock
                                                 55 W. Monroe St., Ste. 1100
                                                 Chicago, IL 60603
                                                 (312) 422-8000

                                                 Attorneys for Defendant HealthChampion
                                                 Partners, LLC
      Case: 1:20-cv-06609 Document #: 18 Filed: 06/17/21 Page 2 of 2 PageID #:72



                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2021, a true and correct copy of the foregoing JOINT

MOTION FOR ENTRY OF [PROPOSED] CONSENT JUDGMENT was electronically filed

and served to all counsel of record via the Court’s ECF system.



 DATED: June 17, 2021                             s/     Fan Cheng
